     Case 1:19-cv-00958-NONE-EPG Document 23 Filed 04/20/20 Page 1 of 2


1

2

3

4

5

6

7                                     UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
10    MARCOS CASEY GUILLEN, III,                         Case No. 1:19-cv-00958-NONE-EPG (PC)
11                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR ATTENDANCE OF WITNESSES AT
12            v.                                         SETTLEMENT CONFERENCE
13    M. PALMER,                                         (ECF NO. 22)
14                       Defendant.
15

16           Marcos Casey Guillen, III (“Plaintiff”), is a state prisoner proceeding pro se with this civil

17   rights action.

18           On April 15, 2020, Plaintiff filed a proposed order and writ of habeas corpus ad

19   testificandum directing the Warden of California Correctional Institution to produce several

20   inmate witnesses, by telephone, at the upcoming settlement conference. (ECF No. 22). The

21   Court construes Plaintiff’s filing as a motion for the attendance of witnesses.

22           Plaintiff’s motion will be denied. Witnesses do not testify at settlement conferences. It is

23   not a trial or any sort of evidentiary hearing. Rather, a settlement conference is a confidential

24   discussion with a Magistrate Judge in an attempt to reach an agreed-upon resolution of the case.

25   Plaintiff may tell the judge what he expects witnesses would say at trial to assist in the mediation

26   of the lawsuit.

27           \\\

28
                                                        1
     Case 1:19-cv-00958-NONE-EPG Document 23 Filed 04/20/20 Page 2 of 2


1          Accordingly, IT IS ORDERED that Plaintiff’s motion for the attendance of witnesses at

2    the upcoming settlement conference is DENIED.

3
     IT IS SO ORDERED.
4

5       Dated:   April 20, 2020                           /s/
                                                     UNITED STATES MAGISTRATE JUDGE
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
